DAUKSCH, Judge.
This is an appeal from a sentence in a criminal case. Appellant has not demonstrated error in the question involving whether proper credit for time served was given so we affirm the sentence as to that point.
As a part of his sentence the court required appellant to perform certain community service in lieu of costs because he is indigent. We have held that statutes cannot be retroactively applied because to do so violates the state and federal constitutions regarding ex post facto punishment. We certify to the supreme court the same question we certified in Yost v. State, 489 So.2d 131 (Fla. 5th DCA 1986):
DOES THE APPLICATION OF SECTION 27.3455, FLORIDA STATUTES (1985) TO CRIMES COMMITTED PRIOR TO THE EFFECTIVE DATE OF THE STATUTE VIOLATE THE EX POST FACTO PROVISIONS OF THE CONSTITUTIONS OF THE UNITED STATES AND OF THE STATE OF FLORIDA, OR DOES THE STATUTE MERELY EFFECT A PROCEDURAL CHANGE AS IS PERMITTED UNDER STATE v. JACKSON, 478 So.2d 1054 (Fla.1985)?
The sentence is affirmed except that portion which requires community service.
It is so ordered.
ORFINGER and SHARP, JJ., concur.